Title: Episcopal Convention Resolution of Thanks to John Adams, 24 Jun. 1786
From: Hopkinson, Francis
To: Adams, John


          
            
              
            
            
              June 24th. 1786

              In Convention


            
          


          Resolved that the Thanks of this Convention be given to his
            Excellency John Adams Esqr. Minister Plenipotentiary at the
            Court of Great Britain, for his kind attention to the concerns of this Church, and that
            the President be desired to transmit the same.
          Extract from the Minutes

          
            
              Fras. Hopkinson Secry.
            
          
        